El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Los apelantes fueron acusados de un delito subsiguiente de robo, consistente en que el 15 de agosto de 1941 y en -lá ciudad de San Juan, P. R., ilegal, voluntaria, maliciosa y criminalmente sustrajeron de la persona de Antonio Campos Sánchez, en su inmediata presencia, contra su voluntad y por medio de la violencia, la suma de $76, perteneciente al expresado Antonio Campos Sánchez, de la cual se apode-raron. En la acusación se alega además una larga serie de convicciones y sentencias anteriores cumplidas por los acu-sados por hurto de mayor y menor cuantía y otros delitos contra la propiedad. Celebrado el juicio por la corte inferior actuando sin jurado, ambos acusados fueron convictos del delito imputádoles y sentenciados a veinte años de pre-sidio. Apelaron de sus respectivas sentencias.
*722 Consideremos en primer término el recurso inter-puesto por Gumersindo Rivera Ramírez. Señaló éste como motivos para la revocación de la sentencia el no haberse pro-bado los delitos anteriores y haberse negado la corte inferior a citar a los secretarios de las cortes de distrito de Ponce y Mayagüez, con los récords de los casos criminales que alegó el fiscal en la acusación para determinar el subsi-guiente.
Al tratar de probar las sentencias extinguidas por este apelante, se encontró el fiscal con que el jefe interino de la Penitenciaría Insular, que había sido citado para que trajese consigo la hoja penal de “Gumersindo Rivera”, trajo la co-rrespondiente a “Gumersindo Rivera Quintero”, persona distinta del acusado Gumersindo Rivera Ramírez. Al dis-poner la corte que se pidiese por teléfono a la Penitenciaría el envío del documento que faltaba, el abogado defensor, dirigiéndose al tribunal, manifestó: “En cuanto a este acu-sado, no tienen que traer ninguna sentencia. En cuanto a éste aceptamos y terminamos con el testigo.” (T. de E., pág. 25.) No obstante esta admisión, en la sesión de la tarde compareció el mismo testigo y declaró, teniendo a la vista la hoja penal de este acusado. Se refirió a varias sentencias dictadas contra él por las cortes de distrito de San Juan y Mayagüez. Pero al observar la defensa que de las copias certificadas de las sentencias que obraban en poder del al-caide de la cárcel no aparecía afirmativamente que el acu-sado hubiera estado asistido de abogado, solicitó, mientras declaraba el cuarto de los cinco testigos que testificaron en éste caso (no se-presentó prueba de descargo), que se citara a los secretarios de las cortes de distrito antes mencionadas para que trajesen los expedientes respectivos a fin de inves-tigar si en efecto el acusado había tenido asistencia de abo-gado en los juicios que motivaron las expresadas sentencias. No solicitó, sin embargo, que el expediente correspondiente a la sentencia anterior impuesta por la Corte de Distrito de *723pan Juan fuese traída a fin de determinar si en ese caso es-tuvo o no asistido de abogado. La corte a quo denegó la noción, en primer término porque de la faz de las senten-cias no aparecía afirmativamente que el' acusado no hubiese estado asistido de abogado, y como toda sentencia se pre-. sume válida, al que alegue su nulidad incumbe probarla. El reus ado, como expresó la corte inferior, tuvo conocimiento le las sentencias anteriores desde la lectura de acusación y no obstante el tiempo transcurrido desde entonces, no tuvo a bien solicitar la citación de dichos testigos dentro de un tiempo razonable con anterioridad a la celebración del jui-cio. Declaró además la corte que el citar, en aquel estado del juicio, a los testigos en cuestión requeriría la injustifi-cada posposición de la vista que estaba próxima a terminar. A nuestro juicio, actuó correctamente la corte inferior al denegar tal moción. Pueblo v. Sarria Pacheco, 57 D.P.R. 882; Dijols v. Lugo, Alcaide, 58 D.P.R. 445, 446; Pueblo v. Montaner, 61 D.P.R. 120.
No existen los únicos dos errores señalados por este ape-lante. Procederemos a considerar ahora el recurso inter-puesto por Ramón Cruz Portalatín.
 Sus tres primeros señalamientos de error se refieren a que, según él, la sentencia descansa exclusivamente en el testimonio de un solo testigo: el perjudicado; en que no se probaron las convicciones anteriores, y en haberse admitido en evidencia prueba de una sentencia anterior dictada el 5 de marzo dé 1939, cuando en la acusación se alega que dicha sentencia era de fecha 30 del mismo mes y año.
En el delito de robo, la prueba directa de un solo testigo que merezca entero crédito al juzgador es suficiente para sostener una convicción. Pero ello no obstante, la declara-ción del perjudicado, quien sostuvo una lucha con los acusa-dos, de día, en la calle Alien de esta ciudad, para no dejarse quitar la cartera que portaba, está corroborada por la del testigo Máximo Fabián, dependiente de un establecimiento de *724calzado, que al oír los gritos del perjudicado agarró y en tregó a la policía a uno de los acusados que trató de dars a la fuga. [4] Asumiendo sin aceptarlo que fuese erróne; la admisión en evidencia de la sentencia anterior de 30 d marzo de 1939, ese error no produciría la revocación ni 1 modificación de la- sentencia, porque independientemente d< esa convicción se probaron otras sentencias anteriores ale-gadas en la acusación, extinguidas por el acusado; Una solal de esas sentencias anteriores bastaba para sostener la califi-] cación de delito subsiguiente.
.Tampoco era indispensable para sostener la sentencia que la cartera fuese ocupada a los acusados. A ese res pecto el perjudicado declaró que vió cuando la mano de otra persona que no era uno de los acusados, recibió la cartera de uno de éstos y desapareció.
Bajo el cuarto señalamiento de error se queja el acusado de que la corte no citó al testigo Marcelino Santiago, detective, con' quien se proponía probar que la cartera no fue ocupada a los acusados. Señaló además el no designársele abogado en el acto de la lectura de la acusación; el obligarlo a ser juzgado por la corte sin jurado, y el no concederle juicio por separado.
' En primer lugar, ya fiemos dicho que el propio perjudi-cado declaró que uno de los acusados, una vez en posesión de la cartera, la pasó a otra persona que desapareció de la escena del crimen, circunstancia ésta que hacía innecesaria la declaración de Marcelino Santiago, como muy bien advir-tió el juez sentenciador. En segundo término, no existe prueba afirmativa de que el acusado no hubiese estado asis-tido de abogado durante la lectura de la acusación. Y por último, nada hay en el récord que revele que el apelante o su coacusado solicitasen juicios por separado, y por el con-trario aparece del récord que solicitaron ser juzgados por el tribunal sin jurado.

*725
No existiendo ninguno de los errores señalados por uno \y otro apelante, y apareciendo que tanto la acusación como la evidencia que la sostiene son suficientes, procede desesti-mar el recurso y confirmar la sentencia apelada.